FILED
                             NOT FOR PUBLICATION                              MAR 17 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEONARD J. PORTO, III,                            No. 08-57028

               Plaintiff - Appellant,             D.C. No. 8:08-cv-00547-DOC-
                                                  MLG
  v.

CITY OF LAGUNA BEACH, a political                 MEMORANDUM *
entity; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                         David O. Carter, District Judge

                                                          **
                           Submitted February 15, 2011

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Leonard J. Porto, III, appeals pro se from the district court’s judgment in his

42 U.S.C. § 1983 action alleging constitutional violations arising from the issuance

of a municipal code citation. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

1030 (9th Cir. 2008) (failure to state a claim); Arpin v. Santa Clara Valley Transp.

Agency, 261 F.3d 912, 919 (9th Cir. 2001) (summary judgment). We affirm.

      The district court properly dismissed Porto’s First and Fourteenth

Amendment claims because Porto cannot establish that he has a constitutional right

to scuba dive. See Washington v. Glucksberg, 521 U.S. 702, 727 (1997) (the

Fourteenth Amendment protects “personal activities and decisions that this Court

has identified as . . . fundamental to our concept of constitutionally ordered

liberty”). Porto also failed to allege facts showing that defendants retaliated

against him because of his longstanding criticism of lifeguards. See Pinard v.

Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770 (9th Cir. 2006). Nor has he established

that the challenged municipal ordinances are unconstitutionally vague. See U.S. v.

Williams, 441 F.3d 716, 724-25 (9th Cir. 2006).

      Moreover, Porto has not established a violation of his right to travel or to

association. See Miller v. Reed, 176 F.3d 1202, 1206 (9th Cir. 1999) (“[B]urdens

of a single mode of transportation do not implicate the right to interstate travel.”);

Villegas v. City of Gilroy, 484 F.3d 1136, 1141-42 (9th Cir. 2007) (groups not

engaged in expressive activity do not enjoy an independent constitutional right to

freedom of association).


                                           2                                      08-57028
      The district court properly granted summary judgment on the excessive

force claim because Porto failed to raise a genuine issue of material fact as to

whether Officer Donohue’s placing Porto in a compliance hold was objectively

reasonable. See Mattos v. Agarano, 590 F.3d 1082, 1086-89 (9th Cir. 2010).

       The district court properly dismissed Porto’s state law tort claims for failure

to comply with exhaustion rules after he was warned of the need for compliance.

See Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 627 (9th Cir. 1988).

      The district court did not abuse its discretion in denying Porto’s motion to

amend his complaint a third time. See Miller v. Yokohama Tire Corp., 358 F.3d

616, 622 (9th Cir. 2004).

      Porto’s remaining contentions are not persuasive.

      AFFIRMED.




                                           3                                       08-57028